—Order, Supreme Court, New York County (Joan Lobis, J.), entered January 12, 2001, which, inter alia, granted plaintiffs motion to resettle a judgment so as to clarify that no prejudgment interest had been awarded on the distributive award comprising defendant’s share of the value of plaintiffs medical license valued as of the commencement of the action, unanimously affirmed, without costs.
The denial of prejudgment interest was a proper exercise of discretion (CPLR 5001 [a]; cf. Haymes v Haymes, 298 AD2d 117). Concur — Andrias, J.P., Saxe, Sullivan, Friedman and Gonzalez, JJ.